DETAILED ACTION
This Office Action is in response to Applicant’s amendments filed on 03/15/2021 in response to the Non-Final Office Action dated 12/01/2020.
Claims 1-20 are pending.

Response to Arguments
Previous objection to Claims 1-20 has been withdrawn.
Applicant’s arguments filed on 02/18/2021 have been fully considered, but moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20  is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2019/0246424 A1) in view of YANG (US 2015/0071264 A1).
Regarding Claim 1, ZHANG discloses a data transmission method (FIG. 4), comprising: 
after transmitting a first data packet to a network device in a grant-free transmission mode, determining, by a user equipment through listening, whether there is feedback information for the first data packet from the network device (FIG. 6, steps 601-604, [0096]-[0107], “a user equipment transmits transmission information containing data in a grant-free manner to a base station” and “the user equipment may learn which of the states of the ACK, the NACK and miss-detection it is currently in by detecting the PDCCH”); 
[0108]-[0109], “after receiving the NACK, the user equipment may perform retransmission with a redundancy version to enable the base station to perform HARQ soft combining”), wherein the feedback information includes an instruction to instruct the user equipment to transmit data (see [0109], “after receiving the ACK, the user equipment may wait for new data transmission”) to the network device; and
in response to determining that the feedback information includes an instruction to instruct the user equipment to retransmit data (see [0110], “PDCCH signaling is used to indicate the NACK and schedule the retransmission”), transmitting, by the user equipment, data according to the used transmission mode (FIG. 6 and [0113]). 
ZHANG does not expressly disclose:  in response to determining that the feedback information includes an instruction to instruct the user equipment to stop transmitting data, stop transmitting, by the user equipment, data to the network device.
However, YANG teaches: 
in response to determining that the feedback information includes an instruction to instruct the user equipment to stop transmitting data, stop transmitting, by the user equipment, data to the network device (see [0057], “the control unit 52 determines, in addition to the ACK/NACK packet, whether there is a transmission type indicator and a resource use command in the received information so as to determine whether to transmit new data packet or to retransmit data packet just transmitted or to stop transmitting data to the eNodeB”; see also [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YANG as mentioned above to the method of ZHANG, in order to provide a communication method for controlling, at a base station, new data packet transmission and data packet retransmission of a mobile station, which enables the base station to control new data transmission or data retransmission of the mobile station with minimal signaling overhead in downlink, while not using any data-associated signaling in uplink as suggested by YANG (see [0016]).

Regarding Claim 2, modified ZHANG discloses the method according to claim 1. 
ZHANG further discloses: wherein the determining, by the user equipment based on the feedback information obtained through listening, a transmission mode used after the feedback information is obtained through listening comprises: 
determining that the feedback information obtained through listening comprises first information instructing to retransmit the first data packet ([0110], “after receiving the NACK … a new PDCCH format may be defined, and parameters used by the user equipment in retransmission, such as … retransmission time-frequency resource positions, may be configured by adding corresponding fields to the signaling, so as to achieve adaptive retransmission”; see also [0114], “the retransmission resource may be a retransmission time, a retransmission frequency position, or a retransmitted time-frequency resource”), and determining, based on the feedback information, a transmission mode used within a first time resource, wherein the first time resource is a time interval between a time at which the first data packet is retransmitted according to the instruction of the first information and a time at which the feedback information is obtained through listening for a next time (FIG. 10, wherein the time t1 would indicates a time interval between a time at which the first data is retransmitted according to the instruction of the first information and a time at which the feedback information is obtained through listening for a next time). 

Regarding Claim 3, modified ZHANG discloses the method according to claim 2. 
ZHANG further discloses wherein the determining, based on the feedback information, a transmission mode used within a first time resource comprises: 
when determining that the first information is a NACK ([0110], “receiving the NACK”), determining that the transmission mode used within the first time resource is transmitting the first data packet in the grant-free transmission mode within the first time resource ( [0110], “only the NACK is transmitted. In this case, the user equipment will still use the same parameters as the last transmission for retransmission”). 

Regarding Claim 4, modified ZHANG discloses the method according to claim 2. 
ZHANG further discloses wherein the determining, based on the feedback information, a transmission mode used within a first time resource comprises: 
when determining that the first information is uplink transmission grant information for the first data packet, determining, based on pre-stored configuration information or second information that is comprised in the feedback information, the transmission mode used within the first time resource (see [0010], “such as a modulation mode, a redundancy version (RV), a DM-RS sequence, a spreading sequence/codeword/interleaving pattern, and retransmission time-frequency resource positions, may be configured”; see also [0114], “the retransmission resource may be a retransmission time, a retransmission frequency position, or a retransmitted time-frequency resource”), wherein the configuration information or the second information is used to instruct to: stop transmitting data, or transmit data in the grant-free transmission mode ([0110], “the NACK is transmitted. In this case, the user equipment will still use the same parameters as the last transmission for retransmission”), or transmit data in a grant-based transmission mode within a time resource after data retransmission is completed in the grant-based transmission mode once ([0116], “the retransmission of the user equipment will become grant-based transmission”). 

Regarding Claim 5, modified ZHANG discloses the method according to claim 4. 
ZHANG further discloses wherein the determining, based on pre-stored configuration information or second information that is comprised in the feedback information, the transmission mode used within the first time resource comprises: 
when the configuration information or the second information instructs to transmit data in the grant-free transmission mode, transmitting, by the user equipment, the first data packet in a grant-free manner within the first time resource ([0110], “only the NACK is transmitted. In this case, the user equipment will still use the same parameters as the last transmission for retransmission”).

Regarding Claim 6, modified ZHANG discloses the method according to claim 2.
ZHANG further discloses wherein the determining, based on the feedback information, a transmission mode used within a first time resource comprises: 
when determining that the first information is an uplink transmission grant information for the first data, skipping transmitting the first data packet or any data packet within the first time resource (see FIG. 10, wherein, for example, UE2 skipped the resources after first transmission t0, until at t1, there are two time intervals are skipped, see also [0124]). 
 
Regarding Claim 7, modified ZHANG discloses the method according to claim 1. 
ZHANG further discloses wherein the determining, by the user equipment based on the feedback information obtained through listening, a transmission mode used after the feedback information is obtained through listening comprises: 
when the feedback information comprises third information indicating that the first data packet has been correctly received, transmitting a second data packet in the grant-free transmission mode ( [0109], “after receiving the ACK, the user equipment may wait for new data transmission”, see also [0185]). 

Regarding Claim 8, modified ZHANG discloses the method according to claim 1. 
ZHANG further discloses wherein the determining, through listening, whether there is feedback information for the first data packet from the network device comprises: 
determining, through listening in a predetermined time window, whether there is the feedback information for the first data packet from the network device ( [0106], “For the user equipment, it will detect whether there exists a PDCCH carrying ACK/NACK at a fixed moment after initiating the transmission”). 

Regarding Claim 9, modified ZHANG discloses the method according to claim 1. 
ZHANG further discloses transmitting, by the user equipment, the first data packet in the grant-free transmission manner within a second time resource, wherein the second time resource is a time interval between a time at which the first data packet is transmitted to the network device in the grant-free transmission mode and a time at which the feedback information is obtained through listening for the first time (see FIG. 17, wherein the “t2” is a time interval between a time at which the first data is transmitted to the network device in the grant-free transmission mode and a time at which the feedback information is obtained through listening for the first time). 

Regarding Claim 11, modified ZHANG discloses the method according to claim 2. 
ZHANG further discloses wherein the determining, based on the feedback information, a transmission mode used within a first time resource comprises: when determining that the first information is uplink transmission grant information for the first data packet, reconfiguring a parameter used for grant-free transmission within the first time resource, wherein the parameter used for grant-free transmission comprises a location of a time-frequency resource used for grant-free transmission and/or a modulation and coding scheme used for grant-free transmission ( [0110], “a new PDCCH format may be defined, and parameters used by the user equipment in retransmission, such as a modulation mode, a redundancy version (RV), a DM-RS sequence, a spreading sequence/codeword/interleaving pattern, and retransmission time-frequency resource positions, may be configured by adding corresponding fields to the signaling”). 

Regarding Claim 12, ZHANG discloses a user equipment, comprising: 
a transceiver, configured to after transmitting a first data packet to a network device in a grant-free transmission mode, determine, by a user equipment through listening, whether there is feedback information for the first data packet from the network device (FIG. 6, steps 601-604, [0096]-[0107], “a user equipment transmits transmission information containing data in a grant-free manner to a base station” and “the user equipment may learn which of the states of the ACK, the NACK and miss-detection it is currently in by detecting the PDCCH”); 
a processor, configured to determine, based on the feedback information obtained through listening, a transmission mode used after the feedback information is obtained through listening ([0108]-[0109], “after receiving the NACK, the user equipment may perform retransmission with a redundancy version to enable the base station to perform HARQ soft combining”),  wherein the feedback information includes an instruction to instruct the user equipment to transmit data (see [0109], “after receiving the ACK, the user equipment may wait for new data transmission”) to the network device; and
in response to determining that the feedback information includes an instruction to instruct the user equipment to retransmit data (see [0110], “PDCCH signaling is used to indicate the NACK and schedule the retransmission”), the transceiver is further configured to transmit data according to the used transmission mode (FIG. 6 and [0113]). 
ZHANG does not expressly disclose:  in response to determining that the feedback information includes an instruction to instruct the user equipment to stop transmitting data, the transceiver is further configured to stop transmitting data to the network device.
However, YANG teaches: 
in response to determining that the feedback information includes an instruction to instruct the user equipment to stop transmitting data, the transceiver is further configured to stop transmitting data to the network device (see [0057], “the control unit 52 determines, in addition to the ACK/NACK packet, whether there is a transmission type indicator and a resource use command in the received information so as to determine whether to transmit new data packet or to retransmit data packet just transmitted or to stop transmitting data to the eNodeB”; see also [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YANG as mentioned above to the method of ZHANG, in order to provide a communication method for controlling, at a base station, new data packet transmission and data packet retransmission of a mobile station, which enables the base station to control new data transmission or data retransmission of the mobile station with minimal signaling overhead in downlink, while not using any data-associated signaling in uplink as suggested by YANG (see [0016]).

Regarding Claim 13, modified ZHANG discloses the user equipment according to claim 12. Claim 13 is an apparatus claim reciting the same claim limitations of method claim 2. Claim 13 is rejected based on the same rationales set forth for Claim 2.
 
Regarding Claim 14, modified ZHANG discloses the user equipment according to claim 13. Claim 14 is an apparatus claim reciting the same claim limitations of method claim 3. Claim 14 is rejected based on the same rationales set forth for Claim 3.

Regarding Claim 15, modified ZHANG discloses the user equipment according to claim 13. Claim 15 is an apparatus claim reciting the same claim limitations of method claim 4. Claim 15 is rejected based on the same rationales set forth for Claim 4.

Regarding Claim 16, modified ZHANG discloses the user equipment according to claim 15. Claim 16 is an apparatus claim reciting the same claim limitations of method claim 5. Claim 16 is rejected based on the same rationales set forth for Claim 5.
 
Regarding Claim 17, modified ZHANG discloses the user equipment according to claim 13. Claim 17 is an apparatus claim reciting the same claim limitations of method claim 6. Claim 17 is rejected based on the same rationales set forth for Claim 6.

Regarding Claim 18, modified ZHANG discloses the user equipment according to claim 12. Claim 18 is an apparatus claim reciting the same claim limitations of method claim 7. Claim 18 is rejected based on the same rationales set forth for Claim 7.

Regarding Claim 19, modified ZHANG discloses the user equipment according to claim 12. Claim 19 is an apparatus claim reciting the same claim limitations of method claim 8. Claim 19 is rejected based on the same rationales set forth for Claim 8.

Regarding Claim 20, ZHANG discloses a computer-readable storage medium having instructions stored therein, which when executed by a computer, cause the computer to perform operations (FIG. 23), the operations comprising: 
after transmitting a first data packet to a network device in a grant-free transmission mode, determining, by a user equipment through listening, whether there is feedback information for the first data packet from the network device (FIG. 6, steps 601-604, [0096]-[0107], “a user equipment transmits transmission information containing data in a grant-free manner to a base station” and “the user equipment may learn which of the states of the ACK, the NACK and miss-detection it is currently in by detecting the PDCCH”); 
determining, by the user equipment based on the feedback information obtained through listening, a transmission mode used after the feedback information is obtained through listening ([0108]-[0109], “after receiving the NACK, the user equipment may perform retransmission with a redundancy version to enable the base station to perform HARQ soft combining”), wherein the feedback information includes an instruction to instruct the user equipment to transmit data (see [0109], “after receiving the ACK, the user equipment may wait for new data transmission”) to the network device; and
in response to determining that the feedback information includes an instruction to instruct the user equipment to retransmit data (see [0110], “PDCCH signaling is used to indicate the NACK and schedule the retransmission”), transmitting, by the user equipment, data according to the used transmission mode (FIG. 6 and [0113]). 
ZHANG does not expressly disclose:  in response to determining that the feedback information includes an instruction to instruct the user equipment to stop transmitting data, stop transmitting, by the user equipment, data to the network device.
However, YANG teaches: 
in response to determining that the feedback information includes an instruction to instruct the user equipment to stop transmitting data, stop transmitting, by the user equipment, data to the network device (see [0057], “the control unit 52 determines, in addition to the ACK/NACK packet, whether there is a transmission type indicator and a resource use command in the received information so as to determine whether to transmit new data packet or to retransmit data packet just transmitted or to stop transmitting data to the eNodeB”; see also [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YANG as mentioned above to the method of ZHANG, in order to provide a communication method for controlling, at a base station, new data packet transmission and data packet retransmission of a mobile station, which enables the base station to control new data transmission or data retransmission of the mobile station with minimal signaling overhead in downlink, while not using any data-associated signaling in uplink as suggested by YANG (see [0016]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG and YANG as applied in Claim 1, and further in view of AU (US 2016/0353453 A1).
Regarding Claim 10, ZHANG discloses the method according to claim 1. 
ZHANG does not disclose before the user equipment transmits the first data packet to the network device in the grant-free transmission mode, reporting, by the user equipment, a receiving capability of the user equipment to the network device.
However, AU teaches:
 before the user equipment transmits the first data to the network device in the grant-free transmission mode, reporting, by the user equipment, a receiving capability of the user equipment to the network device (FIG. 5 and [0063], “UE 104 performs capability exchange for configuring UL grant-free transmission mode (Action 501)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of AU as mentioned above to the method of ZHANG, in order to support a grant-free transmission procedure between a UE and a base station based on UE capability as suggested by AU ([0061]-[0063]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416